Opinion issued February 22, 2007 









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00514-CR
____________

POPPY DANYELL SMITH, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 182nd District Court 
Harris County, Texas
Trial Court Cause No. 955079



MEMORANDUM  OPINION
	We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Poppy Danyell Smith, and signed a final judgment in this case on April 24, 2006. 
Appellant did not file a motion for new trial, and therefore the deadline for filing a
notice of appeal was May 24, 2006, 30 days after sentencing.  See Tex. R. App. P.
26.2(a)(1).  
	Appellant filed a notice of appeal on May 30, 2006, six days after the deadline. 
Notice of appeal was deposited in the mail on May 26, 2006, according to the
postmark on the copy of the envelope included in the clerk's record.  Because the
notice of appeal was mailed after the filing deadline, it did not comply with Rule 9.2
of the Texas Rules of Appellate Procedure, the "mailbox rule."  See Tex. R. App. P.
9.2(b).	Although the notice of appeal was filed within the 15-day time period
for filing a motion for extension of time to file notice of appeal, no such motion for
extension of time was filed.  See Tex. R. App. P. 26.3.
	An untimely notice of appeal fails to vest the appellate court with jurisdiction
to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998);
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas v. State, 987
S.W.2d 605, 605-06 (Tex. App.--Houston [1st Dist.] 1999, no pet.).
	We therefore dismiss the appeal for lack of jurisdiction.
	All pending motions are denied as moot.
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).